                  Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 1 of 20



1    Peter R Afrasiabi (SBN 193336)
     pafrasiabi@onellp.com
2    Deepali A. Brahmbhatt (SBN 255646)
     dbrahmbhatt@onellp.com
3    ONE LLP
     4000 MacArthur Blvd., East Tower, Suite 500
4    Newport Beach, CA 92660
     Telephone:     (949) 502-2870
5    Direct:        (650) 600-1298
     Facsimile:     (949) 258-5081
6
     John E. Lord (SBN 216111)
7    jlord@onellp.com
     ONE LLP
8    9301 Wilshire Blvd., Penthouse Suite
     Beverly Hills, CA 90210
9    Telephone:     (310) 866-5157
     Facsimile:     (310) 943-2085
10
     Attorneys for Plaintiff
11   Johnny Doe, a minor and through his Guardian, Jane Doe, on
     behalf of himself and all others similarly situated
12
                                   UNITED STATES DISTRICT COURT
13
                                 NORTHERN DISTRICT OF CALIFORNIA
14
15   JOHNNY DOE, a minor, by and through his             Case No. 4:19cv3629
     Guardian, JANE DOE, on behalf of himself and all
16   others similarly situated,                          COMPLAINT FOR DECLARATORY
                                                         JUDGMENT
17                  Plaintiff,
                                                         CLASS ACTION
18          vs.
                                                         DEMAND FOR JURY TRIAL
19   EPIC GAMES, INC., a North Carolina
     corporation,
20
                    Defendant.
21
22
23
24
25
26
27
28
                                                                               Case No. 4:19cv3629
                                            CLASS ACTION COMPLAINT
                  Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 2 of 20



1           Plaintiff Johnny Doe, by and through his Guardian, Jane Doe (“Plaintiff”), brings this class action

2    individually and on behalf of a Class of all those similarly situated for damages and injunctive relief

3    against Defendant Epic Games, Inc. (“Defendant” or “Epic”), and alleges upon personal knowledge as to

4    their own actions, and upon information and belief as to counsel’s investigations and all other matters, as

5    follows:

6                                           NATURE OF THE ACTION

7           1.      Plaintiff brings this Declaratory Judgment action for a minor’s right to disaffirm in-app

8    purchases in Epic’s video game Fortnite including non-refundable purchases and any use of minor’s one or

9    more gift cards.

10          2.      Epic runs a billion-dollar video game company that allows for free downloads of video

11   game application Fortnite, i.e. video game software that users download on different computing device

12   platforms including iOS, Android, Windows, Mac, PlayStation, Xbox and Ninetendo Switch. The video

13   game Fortnite is targeted at children. Although offered for free and may be downloaded at no cost, the

14   Fortnite game is designed to induce in-app purchases, i.e. virtual supplies, ammunition, skins, game

15   currency, etc. These games are highly addictive, designed deliberately so, and tend to compel children

16   playing them to make purchases.

17          3.      Plaintiff brings this action for declaratory, equitable and monetary relief under the

18   Declaratory Judgment Act, California’s contract laws, Consumers Legal Remedies Act Cal. Civ. Code §

19   1750, et seq, Breach of Good Faith and Fair Dealing, Negligent Misrepresentation, Business and

20   Professions Code Sections 17200 et seq., and/or for Unjust Enrichment.

21                                                    PARTIES

22          4.      Plaintiff Johnny Doe resides in California with his parents including Guardian, Jane Doe.

23   Plaintiff Johnny Doe at all relevant times was a Fortnite player and a minor.

24          5.      Defendant Epic Games, Inc. is a video game company with headquarters in North Carolina

25   and an office at 700 Larkspur Landing Circle, Suite 250, Larkspur, California, 94939-1704 located in the

26   Northern District of California. Defendant released Fortnite Save the World and Fortnite Battle Royale in

27   2017. Both game “modes” are part of the same Fortnite game, and both are immensely popular. As of

28   ///

                                                        2                                    Case No. 4:19cv3629
                                             CLASS ACTION COMPLAINT
                   Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 3 of 20



1    January 2019, there are an estimated 200 million Fortnite players worldwide. Epic made an estimated $2.4

2    billion dollars on Fortnite in 2018.

3                                           JURISDICTION AND VENUE

4            6.      This Court has original jurisdiction of this action under the Class Action Fairness Act of

5    2005. Pursuant to 28 U.S.C. §§ 1332(d)(2) and (6), this Court has original jurisdiction because the

6    aggregate claims of the putative class members exceed $5 million, exclusive of interest and costs, and at

7    least one of the members of the proposed classes is a citizen of a different state than Defendant.

8            7.      This Court has personal jurisdiction over Epic Games, Inc. because it has a principal place

9    of business located in Larkspur, California, it conducts substantial business in this District, and a

10   substantial part of the acts and omissions complained of occurred in this District.

11           8.      Venue is proper in this District under Title 28, United States Code, Section 1391(b) because

12   Defendant is subject to personal jurisdiction here and regularly conducts business in this District, it has

13   intentionally availed itself of the laws and markets within this District, it does substantial business in this

14   District, it is subject to personal jurisdiction in this District and because the events giving rise to Plaintiff’s

15   claims occurred in this District.

16           9.      In addition, venue is proper in this District under Title 28, United States Code, Section

17   1391(b) because Defendant’s improper conduct alleged in this complaint occurred in, was directed from,

18   and/or emanated from this judicial district.

19                                             STATEMENT OF FACTS
     Fortnite
20
             10.     Fortnite is an open-world survival video game in which players collect weapons, tools, and
21
     resources, also commonly referred as loot, in order to survive and advance in the game. Fortnite currently
22
     includes two game modes: Save the World and Battle Royale. This Complaint concerns all Fortnite games
23
     modes and versions that allow in-app purchases.
24
             11.     Fortnite is known for its addictive tendencies and have been compared to crack-cocaine and
25
     heroin. See Jef Feely and Christopher Palmeri, Fortnite Addiction is Forcing Kids Into Video-Game
26
     Rehab, bloomberg.com (November 27, 2018, 9:21 AM), https://www.bloomberg.com/news/articles/2018-
27
     11-27/fortnite-addiction-promptsparents-to-turn-to-video-game-rehab.
28
                                                          3                                       Case No. 4:19cv3629
                                               CLASS ACTION COMPLAINT
                  Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 4 of 20



1           12.     Players are encouraged to spend money on microtransactions within the game. See Society

2    for the Study of Addiction, Predatory Monetization Schemes in Video Games (e.g. Loot Boxes) and

3    Internet Gaming Disorder (2018) available at https://onlinelibrary.wiley.com/doi/epdf/10.1111/add.14286

4    (last visited May 16, 2019).

5           13.     Players, especially minors, are driven to spend money on in-App Purchases. Many of these

6    purchases are made in a rush and in the heat of the moment while playing the game. On information and

7    belief, Epic does not allow in-App purchases to be refunded, except, on some platforms, Epic may allow

8    refund of a total of three items throughout the lifetime of the user and only from those purchases made

9    from the last 30-days. Some items remain non-refundable and outside Epic’s refund policy including for

10   example, Battle Pass or Battle Pass tiers. See Screenshot of Battle Pass with Bundles not stating its non-

11   refundable policy at all.

12
13
14
15
16
17
18
19
20
21
22
23   ///

24
25
26
27
28
                                                       4                                    Case No. 4:19cv3629
                                            CLASS ACTION COMPLAINT
                  Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 5 of 20



1           See Screenshots of Battle Pass with Bundles stating in very small inconspicuous text at the bottom

2    right that the purchase is not eligible for refund.

3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25          14.     Even when the minors change their mind in a matter of minutes, minors are not able to
26   refund the purchase and disaffirm the contract.
27
28
                                                          5                               Case No. 4:19cv3629
                                               CLASS ACTION COMPLAINT
                   Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 6 of 20



1            15.    When they do not have consent from their parents or guardians, minors use their own gift

2    card money to make in-app purchases. Even after a change of mind, irrespective of the lapse of time, i.e.

3    within minutes or longer, minors are not allowed a refund.

4            16.    Fortnite does not include any inbuilt parental controls that would allow parents or guardians

5    of minors to make informed decisions regarding in-app purchases.

6            17.    Fortnite’s microtransactions involve monetization schemes designed to target minors.

7    Fortnite uses virtual game currency known as V-Bucks (“Game Currency”) making it easier for minors to

8    spend in the context of game play without realizing that they are spending actual cash.

9            18.    Fortnite does not include disclosures or notifications of how much money has already been

10   spent. The minor playing Fortnite has no way of knowing and cannot track the money already spent. By

11   keeping such data on money already spent today, this week or this month hidden, the minor is left less

12   equipped to critically appraise the reasonableness of making additional in-app purchases.

13   V-BUCKS (“Game Currency”)

14           19.    Fortnite’s in-game currency is V-Bucks.

15           20.    Players can earn V-Bucks in-game or purchase them for money. However, earning V-Bucks

16   in the game is a difficult and inconsistent process due to the amount of playtime required and the

17   randomness at which V-Bucks are offered as rewards. By making V-Bucks inordinately difficult and time

18   consuming to earn, Epic creates a “paywall,” thus inducing players to purchase V-bucks instead of earning

19   them.

20           21.    One hundred V-Bucks generally costs around $1.00. However, a player can obtain V-Bucks

21   at a discount by purchasing a higher quantity. For example, for a price of $99.99, a player can purchase

22   13,500 V-Bucks, a $135.00 value.

23           22.    The V-Bucks system allows Epic to play several tricks on its players, especially its minor

24   players. First, because players have converted their money to V-Bucks, it is difficult for players to

25   conceptualize how much actual money they have spent on purchases. This is especially effective on

26   minors who may not have a firm understanding or conceptualization of the relation of money spent to V-

27   Bucks spent.

28
                                                        6                                      Case No. 4:19cv3629
                                             CLASS ACTION COMPLAINT
                  Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 7 of 20



1           23.     This lack of understanding is especially apparent given many young players’ willingness to

2    spend hundreds or even thousands of dollars on V-Bucks. If a player was confronted with the amount of

3    money he or she would need to spend at the time of purchase, as opposed to when the player has

4    purchased the game and is invested in playing, most players would think that hundreds of dollars, let alone

5    thousands of dollars, is an exorbitant price to pay to play a video game.

6           24.     Second, by only allowing V-Bucks to be purchased in currency packs, and setting the price

7    of items at odd amounts, Epic is playing the “10 hotdogs, 8 buns” trick. The amount of V-Bucks in a

8    currency pack almost never corresponds evenly to the price of items. Using this system, Epic perpetuates a

9    cycle of constantly needing V-Bucks, and never having enough, which leads players to purchase more.

10          25.     Third, Epic does not provide players a history of their purchases in-game or otherwise, it is

11   very easy for players to spend an exorbitant amount of V-Bucks without knowing exactly when and what

12   amount of V-Bucks were spent at any given time.

13          26.     Finally, Epic’s induces players into making more purchases by making the purchase

14   process incredibly easy. Once a player enters and saves a payment method, that player can purchase more

15   V-Bucks at a whim almost instantly. In practice, that means minors can use their parents’ credit cards to

16   make an endless number of purchases, with or without permission. The ease of purchase combined with

17   the constant cycle of needing V-Bucks for the latest and greatest items results in more purchases.

18          27.     The class period began when Epic introduced the Fornite games with in-App purchases in

19   or around 2017.

20   Fortnite In-App Purchases

21          28.     Fortnite can be played on different platforms and computing devices including PC, Xbox 1,

22   PS4, iOS, Nintendo Switch, and Android.

23          29.     Plaintiff Johnny Doe, a minor, downloaded and installed Fortnite in and around 2018.

24   Johnny Doe uses different platforms to play Fortnite including Sony Playstation 4, and Windows 10

25   Personal Computer.

26          30.     While on its face it appears that Epic requires that terms of use be accepted by legal adults

27   18 years and older, Epic targets minors. Epic is willfully blind in designing mechanisms that do not

28   provide any means for minor children to download and confirm approval from a Guardian.

                                                        7                                    Case No. 4:19cv3629
                                             CLASS ACTION COMPLAINT
                  Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 8 of 20



1           31.        Any Epic’s terms of use including arbitration and class action waiver clauses are not

2    applicable to minors.

3           32.        After installation, Epic does not provide mechanisms for any parental control including

4    requiring authorization of any in-App purchases. Epic purposefully makes in-App purchases easy one-

5    click requests.

6           33.        Plaintiff Johnny Doe, a minor, has made several in-App purchases that were labeled non-

7    refundable, including for example, Battle Pass or Battle Pass Tiers. Plaintiff Johnny Doe wanted to

8    disaffirm the contracts, but was not allowed to do so.

9           34.        Plaintiff Johnny Doe, a minor, has made V-Bucks purchases without understanding that

10   amounts involved in actual money to-date, that day, that week or that month.

11          35.        Plaintiff Johnny Doe, a minor, has used his own money through gift cards received on

12   social occasions including birthdays and such. Subsequent to the purchases, Plaintiff Johnny Doe wanted

13   to cancel those purchases but was not allowed to do so under Epic’s non-refundable policy.

14          36.        Courts have found in-app purchases by minors using the apps that are unauthorized by adult

15   account holders are harm to the account holders suitable for monetary relief. See Apple Settlement Order

16   by this Court, In re Apple in-App Purchase Litigation, Civ. No. 5:11-cv-01758-EJD (N.D. Cal. October

17   18, 2013). “Apple shall provide full refunds to Account Holders who have been billed by Apple for

18   unauthorized In-App Charges incurred by minors.” FTC Consent Order, In the Matter of Apple Inc.,

19   Docket C-4444 (Mar. 25, 2014). “Google shall provide full refunds to Account Holders who have been

20   billed by Google for unauthorized In-App Charges incurred by minors” FTC Consent Order, In the Matter

21   of Google, LLC, Docket C-4449 (Dec. 2, 2014).

22          37.        The District Court of Western District of Washington has also found that all in-app

23   purchases made by children 17 and under are included in the harm when the account holder authorized the

24   use of the app by children but did not authorize the specific in-app purchases. FTC v. Amazon, Civ. No.

25   14-1038-JCC ECF No. 287 at p. 11 (W.D. Wash., Nov. 10, 2016) (“Finally, the Court is not persuaded by

26   Amazon’s argument that purchases made by children age 13 and older are not part of the harm in this

27   matter. As the FTC points out, the FTC never made any sort of concessions on the scope of liability by

28   using search terms like “pre-teen” and “under-13” during discovery. The Court agrees. This case deals

                                                          8                                   Case No. 4:19cv3629
                                               CLASS ACTION COMPLAINT
                  Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 9 of 20



1    with all unauthorized in-app purchases made by children. Children between ages 13 and 17 are included in

2    this definition because drawing a line at age 13 would be an arbitrary distinction for which the Court finds

3    no basis under these facts. Therefore, all unauthorized in-app purchases by children, not just those age 12

4    and under, are included in the potentially eligible transactions.”)

5                                              CLASS ALLEGATIONS

6           38.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(a), (b)(2), and (b)(3), on behalf of

7    himself and the following proposed “Nationwide Class”:

8                           All minors in the United States, within the applicable statute of
                    limitations, who made an in-App purchase that was non-refundable, or made an
9                   in-App purchase with their own gift card.
10
            39.     Plaintiff also seeks to represent the following “California Sub-Class”:
11
                            All minors in the state of California, within the applicable statute of
12                  limitations, who made an in-App purchase that was non-refundable, or made an
                    in-App purchase with their own gift card.
13
14          40.     The Nationwide Class and the California Sub-Class will be referred to collectively as the

15   “Class.”

16          41.     Excluded from the proposed class are Defendant and its affiliates, its employees, officers,

17   directors, legal representatives, heirs, successors, subsidiaries and affiliates, and the judicial officers and

18   their immediate family members and associated court staff assigned to this case, as well as all persons who

19   make a timely election to be excluded from the proposed class.

20          42.     Certification of Plaintiff’s claims for class-wide treatment is appropriate because Plaintiff

21   can prove the elements of his claims on a class-wide basis using the same evidence they would use to

22   prove those elements in individual action alleging the same claims.

23          43.     This action meets all applicable standards of Fed. R. Civ. P. 23 for class certification, in

24   that Plaintiff can demonstrate the elements delineated below.

25          44.     Numerosity. The members of the proposed Class are so numerous and geographically

26   dispersed that individual joinder of all proposed class members is impracticable. See Fed. R. Civ. P.

27   23(a)(1). While Plaintiff believes that there are millions of members of the proposed class, the precise

28   number of Class members is unknown, but may be ascertained from Epic’s books and records. Epic

                                                          9                                      Case No. 4:19cv3629
                                               CLASS ACTION COMPLAINT
                  Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 10 of 20



1    maintains a list of users that includes personal information for the user including age and whether they

2    have made in-App purchases.

3           45.     Applying a reasonable and prudent person standard to the minor users of Fortnite under the

4    same or similar circumstances, each minor user would qualify to be a Class Member requesting the right to

5    cancel and get refund on their in-App purchases. Any reasonable and prudent person under the same or

6    similar circumstances wants to have the flexibility to disaffirm an in-App purchase that was made in a rush

7    or heat of the moment while playing the game.

8           46.     Class members may be notified of the pendency of this action by recognized, court

9    approved notice dissemination methods, which may include U.S. mail, e-mail, internet postings, and/or

10   published notice.

11          47.     Commonality and Predominance. This action involves common questions of law and fact,

12   which predominate over any questions affecting individual Class members. See Fed. R. Civ. P. 23(a)(2)

13   and (b)(3). These include, without limitation:

14                  a.     Whether Epic engaged in the conduct alleged in this Complaint;

15                  b.     Whether Epic designed, advertised, marketed, distributed, sold or otherwise placed

16                         video game Fortnite into the stream of commerce in the United States;

17                  c.     Whether Epic’s Fortnite in-App purchase non-refundable policy for minors violates

18                         state contract laws;

19                  d.     Whether Epic’s Fortnite in-App purchase policy using gift cards from minors

20                         violates state contract laws;

21                  e.     Whether Plaintiff and members of the Class are injured and harmed directly by

22                         Epic’s policies and enticement to entrap minors into making in-App purchases;

23                  f.     Whether Plaintiff and members of the Class are entitled to damages due to Epic’s

24                         conduct as alleged in this Complaint, and if so, in what amounts; and

25                  g.     Whether Plaintiff and members of the Class are entitled to equitable relief,

26                         including, but not limited to, restitution or injunctive relief as requested in this

27                         Complaint.

28
                                                        10                                     Case No. 4:19cv3629
                                             CLASS ACTION COMPLAINT
                  Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 11 of 20



1           48.     Typicality. Plaintiff’s claims are typical of the putative class members’ claims because,

2    among other things, all such Class members were comparably injured through Epic’s wrongful conduct as

3    described above. See Fed. R. Civ. P. 23(a)(3). Epic’s creation and enforcement of its in-App purchase

4    policy is uniform for all Plaintiff and Class Members.

5           49.     Adequacy. Plaintiff is adequate proposed class representative because his interests do not

6    conflict with the interests of the other members of the proposed Class they seek to represent; because he

7    has retained counsel competent and experienced in complex class action litigation; and because they intend

8    to prosecute this action vigorously. The interests of the proposed class will be fairly and adequately

9    protected by Plaintiff and their counsel. See Fed. R. Civ. P. 23(a)(4).

10          50.     Declaratory and Injunctive Relief. Epic has acted or refused to act on grounds generally

11   applicable to Plaintiff and the other members of the proposed Class, thereby making appropriate final

12   injunctive relief and declaratory relief, as described below, with respect to the proposed Class as a whole.

13   See Fed. R. Civ. P. 23(b)(2). Epic’s wrongful conduct alleged herein is not a result of a one-time

14   accidental software bug, but is grounded in Epic’s policy that is enforced uniformly. Epic’s in-App

15   purchase non-refundable policy was intentionally created. Epic’s in-App purchase policy is intentionally

16   enforced on all users. Plaintiff’s injuries are real, immediate and ongoing. Plaintiff seeks injunctive and

17   declaratory relief from Epic.

18          51.     Superiority. A class is superior to any other available means for the fair and efficient

19   adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

20   management of this class action. The damages or other financial detriment suffered by Plaintiff and

21   putative Class members are relatively small compared to the burden and expense that would be required to

22   individually litigate their claims against Epic, so it would be impracticable for members of the proposed

23   Classes to individually seek redress for Epic’s wrongful conduct.

24          52.     Applying the principles of equity or balance of equities, expecting an individual Plaintiff

25   who is at a disadvantage with limited resources and spending capacity, and with minimal negotiating

26   power, if any, to litigate claims against Epic, a billion-dollar corporation that has immense resources and

27   deep pockets would be unfair. Class actions are a necessary and essential means to provide for public-

28
                                                        11                                    Case No. 4:19cv3629
                                             CLASS ACTION COMPLAINT
                   Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 12 of 20



1    interest litigations with checks and balances to curtail the growing power of private corporations including

2    Epic.

3            53.     In the interest of public policy and recent trends of privacy concerns including safeguarding

4    the use of the internet by minors, the Court should recognize the right of Plaintiff and Class Members to

5    get refunds on spur of the moment purchases that are subsequently regretted. Laws protecting minors are

6    equally applicable in the cyber world.

7            54.     Even if Class members could afford individual litigation, the court system could not.

8    Individualized litigation creates a potential for inconsistent or contradictory judgments, and it increases the

9    delay and expense to all parties and the court system. By contrast, the class action device presents far

10   fewer management difficulties and provides the benefits of single adjudication, economy of scale, and

11   comprehensive supervision by a single court. See Fed. R. Civ. P. 23(b)(3).

12                                            VIOLATIONS ALLEGED

13                                                     COUNT I

14                                        DECLARATORY JUDGMENT

15           55.     Plaintiff and Class Members incorporate and reallege all allegations set out in the preceding

16   paragraphs including paragraphs 1 through 54, above.

17           56.     On information and belief, Epic’s Fortnite is approved for children 13 years and older.

18   Epic knows that many minors, including children younger than 13, play Fortnite. Epic’s in-App purchases

19   are an offer to minors. All in-App purchases by minors are acceptance. Epic enters into a contract with a

20   minor when an in-App purchase by the minor is confirmed. Epic gives the consideration of digital goods

21   of in-App purchases, i.e. skin, motes, v-bucks etc. exchanged for consideration of returned purchase value

22   in actual money from the minor.

23           57.     Under California law, and equivalent law in most states nationwide, minors have the right

24   to disaffirm contracts such as those at tissue here. Cal. Fam. Code § 6710 (2010).

25           58.     A parent or guardian may disaffirm a contract on behalf of a minor.

26           59.     The contracts between Defendant and the members of the Class are voidable – a fact that

27   Defendant denies.

28
                                                         12                                   Case No. 4:19cv3629
                                              CLASS ACTION COMPLAINT
                  Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 13 of 20



1           60.     Accordingly, there is an actual controversy between the parties, requiring a declaratory

2    judgment.

3           61.     This claim for declaratory judgment is brought pursuant to 28 U.S.C. § 2201 et seq.,

4    seeking a determination by the Court that: (a) this action may proceed and be maintained as a class action;

5    (b) the sales contracts between Defendant and the children of the class members, relating to the purchase

6    of Game Currency, are voidable at the option of the respective class members on behalf of their minor

7    children; (c) if the class members elect to void the contracts, they will be entitled to restitution and interest

8    thereon; (d) an award of reasonable attorneys’ fees and costs of suit to Plaintiff and the Class is

9    appropriate; and (e) such other and further relief as is necessary and just may be appropriate as well.

10                                                     COUNT II

11       VIOLATION OF THE CALIFORNIA CONSUMERS LEGAL REMEDIES ACT (“CLRA”)

12                                           Cal. Civ. Code § 1750, et seq.

13          62.     Plaintiff and Class Members incorporate and reallege all allegations set out in the preceding

14   paragraphs including paragraphs 1 through 61, above.

15          63.     Plaintiff and the other class members are consumers within the meaning of Cal. Civ. Code §

16   1761(d).

17          64.     Epic violated CLRA’s proscription against the concealment of the characteristics, use,

18   benefit, or quality of goods by actively marketing and promoting certain in-App game purchases with the

19   intent to induce minors to make purchases.

20          65.     Epic has violated: (a) § 1770(a)(5)’s proscription against representing that goods have uses

21   or characteristics they do not have; (b) § 1770(a)(7)’s proscription against representing that goods are of

22   particular standard or quality when they are of another; (c) § 1770(a)(14)’s proscription against

23   “Representing that a transaction confers or involves rights, remedies, or obligations which it does not have

24   or involve, or which are prohibited by law.”

25          66.     Epic owed a duty to disclose material facts, including non-refundable terms and historical

26   statements of in-App purchases made to-date.

27
28
                                                         13                                     Case No. 4:19cv3629
                                              CLASS ACTION COMPLAINT
                  Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 14 of 20



1           67.     Plaintiff and the Class suffered actual damages as a direct and proximate result of Epic’s

2    actions, concealment and/or omissions in the advertising, marketing and promotion of its bait Apps, in

3    violation of the CLRA, as evidenced by the substantial sums Epic pocketed.

4           68.     Plaintiff, on behalf of himself and for all those similarly situated, demand judgment against

5    Epic for equitable relief in the form of restitution and/or disgorgement of funds paid to Epic.

6           69.     In accordance with § 1782(a) of the CLRA, on May 17, 2019, counsel in this class action

7    served Epic, by certified mail requiring return receipt, with notice of its alleged violations of the CLRA.

8           70.     Epic has not met the demand set forth in that letter, and therefore Plaintiff here seeks the

9    following relief under CLRA § 1780, for Epic’s violations of CLRA §§ 1770(a)(5) and (a)(7):

10                         Actual damages under Cal. Civ. Code § 1780(a)(1);

11                         punitive damages under Cal. Civ. Code § 1780(a)(4);

12                         attorneys’ fees and costs under Cal. Civ. Code § 1780(d); and

13                         any other relief the Court deems proper under Cal. Civ. Code § 1780(a)(5).

14          71.     Plaintiff, on behalf of himself and on behalf of a similarly situated Class of consumers also

15   seek injunctive relief under Cal. Civ. Code § 1780(d).

16                                                     COUNT III

17                       BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

18          72.     Plaintiff and Class Members incorporate and reallege all allegations set out in the preceding

19   paragraphs including paragraphs 1 through 71, above.

20          73.     Epic’s contracts with Plaintiff and the Class included the term, implied at law in all

21   contracts, requiring the parties to exercise “good faith and fair dealing” in all duties relating to the

22   performance of the contract. By engaging in the misconduct alleged herein, Epic has breached its

23   contractual duty of good faith and fair dealing with Plaintiff and the Class.

24          74.     The elements of a cause of action for breach of the covenant of good faith and fair dealing

25   are: (1) an agreement between the parties, (2) plaintiff's performance, (3) defendant engaged in conduct

26   separate and apart from the performance of obligations under the agreement without good faith and for the

27   purpose of depriving plaintiff of rights and benefits under the agreement, and (4) damages to plaintiff. All

28   of the necessary elements are pled in this complaint.

                                                         14                                     Case No. 4:19cv3629
                                              CLASS ACTION COMPLAINT
                   Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 15 of 20



1            75.     While, on information and belief, on its face it may appear that Epic requires a person older

2    than 18 years to sign the terms of use, Epic knows that many minors i.e. school going children from

3    elementary, middle and high schools are playing Fortnite. Epic’s willful blindness towards taking steps to

4    get Parent or Guardian consent and purposeful inducement of minors to make colorful and tempting in-

5    App purchases breaches Epic’s duties of good-faith and fair dealing.

6            76.     Epic’s actions are without good-faith and are for the sole purpose of depriving Plaintiff and

7    the Class of rights and benefits under the contract i.e., a sales transaction for content the consumer

8    intended to purchase, and not rash purchases that cannot be refunded. Had Plaintiff, his Guardian or other

9    member of the Class known the amounts spent on purchasing, they would not have permitted the sales

10   transaction from being consummated.

11           77.     That Epic collects millions of dollars from Plaintiff and the Class, by luring their children to

12   download bait Apps and then spend vast sums on Game Currency without parental knowledge or

13   permission, is the quintessence of bad faith and unfair dealing with Plaintiff and the Class.

14           78.     Plaintiff and the other members of the Class have suffered damages as a result of Epic’s

15   actions.

16                                                    COUNT IV

17                                    NEGLIGENT MISREPRESENTATION

18           79.     Plaintiff and Class Members incorporate and reallege all allegations set out in the preceding

19   paragraphs including paragraphs 1 through 78, above.

20           80.     Epic had a duty to provide honest and accurate information to its customers including

21   minors so that the minors could make informed decisions on the in-App purchases.

22           81.     Epic specifically and expressly misrepresented material facts to Plaintiff and Class

23   Members, as discussed above by not giving notice to its non-refundable policy at the time of purchases and

24   omitting to give summaries or reports of purchases that have already occurred for the day, week, month or

25   year.

26           82.     Epic knows, or in the exercise of reasonable diligence, should have known, that the

27   ordinary and reasonable minor would be misled by Epic’s misleading and deceptive in-App game

28   purchases policies.

                                                         15                                    Case No. 4:19cv3629
                                              CLASS ACTION COMPLAINT
                  Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 16 of 20



1           83.     Plaintiff and the Class Members justifiably relied on Epic’s misrepresentations and have

2    been subsequently damaged in an amount to be determined at trial.

3                                                     COUNT V

4              VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONAL CODE §17200

5           84.     Plaintiff and Class Members incorporate and reallege all allegations set out in the preceding

6    paragraphs including paragraphs 1 through 83, above.

7           85.     Plaintiff and Class Members have standing to pursue a cause of action against Defendant

8    for unfair and/or unlawful business acts or practices because they have suffered an injury-in-fact and lost

9    money due to Defendant’s actions and/or omissions as set forth herein.

10          86.     Defendant’s conduct is unlawful under Bus. & Prof. Code § 17200 et seq. (“UCL”) because

11   it is in violation of the minor’s right to disaffirm contract, CLRA, breach of good faith and fair dealing,

12   and negligent misrepresentation, as discussed above.

13          87.     Defendant’s conduct described herein is “unfair” under Bus. & Prof. Code § 17200 because

14   it violates public policy and is immoral, unethical, oppressive, unscrupulous, and/or substantially injurious

15   to consumers, and any utility of such practices is outweighed by the harm caused to consumers, including

16   to Plaintiff, the Class, and the public. Defendant engages in unfair practices by actively advertising,

17   marketing and promoting Apps as “free” with the intent to induce minors to purchase Game Currency in a

18   manner likely to deceive the public.

19          88.     In addition, Defendant’s conduct constitutes a fraudulent business practice within the

20   meaning of Bus. & Prof. Code § 17200, et seq., in that Defendant intentionally and knowingly omitted

21   giving information on the amounts spent on in-app purchases. Such representations and omissions misled

22   Plaintiff and Class members and are likely to mislead the public.

23          89.     Defendant knew or should have known that its representations regarding the in-App

24   purchases were false, deceptive, and misleading.

25          90.     Defendant’s wrongful conduct is ongoing and part of a pattern or generalized course of

26   conduct repeated on thousands of occasions yearly.

27          91.     Pursuant to Bus. & Prof. Code § 17203, Plaintiff seeks an injunction enjoining Defendant

28   from continuing to engage in the conduct described above, or any other act prohibited by law.

                                                        16                                    Case No. 4:19cv3629
                                             CLASS ACTION COMPLAINT
                     Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 17 of 20



1              92.     Plaintiff also seeks rescission and an order requiring Defendant to make full restitution and

2    to disgorge its ill-gotten gains wrongfully obtained from members of the Class as permitted by Bus. &

3    Prof. Code § 17203.

4              93.     Additionally, Plaintiff and the Class members seek an order requiring Defendant to pay

5    attorneys’ fees pursuant to Cal. Civ. Code § 1021.5.

6                                                       COUNT VI

7                                   RESTITUTION OR UNJUST ENRICHMENT

8              94.     Plaintiff and Class Members incorporate and reallege all allegations set out in the preceding

9    paragraphs including paragraphs 1 through 93, above.

10             95.     Through the conduct described herein, Defendant received and retained tangible benefits at

11   the expense of Plaintiff and the Class; including money paid for Defendant’s non-refundable in-App

12   purchases of digital products and game currency.

13             96.     Defendant, directly or indirectly, has received and retains information regarding its gaming

14   microtransactions of Plaintiff and the Class. Defendant appreciates or has knowledge of said benefits.

15             97.     Under principles of equity and good conscience, Defendant should not be permitted to

16   retain the revenue it acquired through its unlawful conduct, i.e. with its non-refundable policy. All funds,

17   revenues, and benefits Defendant has unjustly received as a result of its actions rightfully belong to

18   Plaintiff and the Class.

19                                               PRAYER FOR RELIEF

20             WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, pray for judgement

21   against Defendant as follows:

22        1.           Certify this case as a Class action on behalf of the Class as Nationwide Class and California

23   Sub-Class defined above, appoint Plaintiff as Class representative, and appoint their counsel as Class

24   counsel;

25        2.           Enter judgment in favor of the Plaintiff and Class and against Epic:

26                    i.      A Declaratory Judgment determining that the in-App purchases are contracts

27   between Defendant and the minor children are voidable at the option of the respective class members; and

28
                                                          17                                   Case No. 4:19cv3629
                                               CLASS ACTION COMPLAINT
                 Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 18 of 20



1    if the class members elect to void the contracts, they will be entitled to restitution, attorney’s fees, costs

2    and interests thereon;

3                  ii.        CLRA

4                 iii.        Breach of Good Faith and Fair Dealing,

5                 iv.         Negligent Misrepresentation and

6                  v.         Violation of Cal. Bus. & Prof. Code § 17200, et seq.

7                 vi.         Restitution or Unjust Enrichment;

8          3.        As applicable to the Classes mutatis mutandis, awarding injunctive and equitable relief

9    including, inter alia: (i) prohibiting Defendant from engaging in the acts alleged above; (ii) requiring

10   Defendant to disgorge all of its ill-gotten gains to Plaintiff and the other Class Members, or to whomever

11   the Court deems appropriate; (iii) requiring Defendant to delete all data surreptitiously or otherwise

12   collected through the acts alleged above; (iv) requiring Defendant to provide Plaintiff and the other Class

13   Members a means to easily and permanently decline any participation in two-factor authentication; (v)

14   awarding Plaintiff and Class Members full restitution of all benefits wrongfully acquired by Defendant by

15   means of the wrongful conduct alleged herein; and (vi) ordering an accounting and constructive trust

16   imposed on the data, funds, or other assets obtained by unlawful means as alleged above, to avoid

17   dissipation, fraudulent transfers, and/or concealment of such assets by Defendant;

18         4.        Award damages, including statutory damages where applicable, to Plaintiff and Class

19   Members in an amount to be determined at trial;

20         5.        Award restitution against Defendant for all money to which Plaintiff and the Classes are

21   entitled in equity;

22         6.        Restrain Defendant, its officers, agents, servants, employees, and attorneys, and those in

23   active concert or participation with them from continued access, collection, and transmission of Plaintiff

24   and Class Members’ personal information via preliminary and permanent injunction;

25         7.        Award Plaintiff and Class Members:

26                  i.        their reasonable litigation expenses and attorneys’ fees;

27                 ii.        pre- and post-judgment interest, to the extent allowable;

28                iii.        restitution, disgorgement and/or other equitable relief as the Court deems proper;

                                                          18                                    Case No. 4:19cv3629
                                               CLASS ACTION COMPLAINT
                Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 19 of 20



1                iv.        compensatory damages sustained by Plaintiff and all others similarly situated as a

2    result of Defendant’s unlawful acts and conduct;

3                v.         statutory damages; and

4                vi.        permanent injunction prohibiting Defendant from engaging in the conduct and

5    practices complained of herein;

6         8.       For such other and further relief as this Court may deem just and proper.

7
8    Dated: June 21, 2019                                 ONE LLP

9
                                                          By:     /s/ Deepali A. Brahmbhatt
10                                                              Peter R. Afrasiabi
11                                                              Deepali A. Brahmbhatt
                                                                John E. Lord
12
                                                                Attorneys for Plaintiff Johnny Doe and his
13                                                              Guardian Jane Doe

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        19                                    Case No. 4:19cv3629
                                             CLASS ACTION COMPLAINT
               Case 4:19-cv-03629 Document 1 Filed 06/21/19 Page 20 of 20



1                                        DEMAND FOR JURY TRIAL

2          Plaintiff and the Class Members hereby demand a trial by jury of all issues so triable.

3
     Dated: June 21, 2019                               ONE LLP
4
5                                                       By:     /s/ Deepali A. Brahmbhatt
                                                              Peter R. Afrasiabi
6                                                             Deepali A. Brahmbhatt
7                                                             John E. Lord

8                                                             Attorneys for Plaintiff Johnny Doe and his
                                                              Guardian Jane Doe
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      20                                    Case No. 4:19cv3629
                                           CLASS ACTION COMPLAINT
